                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



MARK LURTY,
                                   1:18-cv-06302-NLH-AMD
               Plaintiff,
                                   ORDER
     v.

2001 TOWING & RECOVERY, INC.,
and GARRY FRANCIS,
individually,

               Defendants.



     For the reasons expressed in the Court’s Opinion

filed today,

     IT IS on this     23rd        day of   July    , 2019

     ORDERED that Plaintiff’s MOTION for Default Judgment as to

Defendants 2001 Towing & Recovery, Inc., and Garry Francis,

Individually [7] be, and the same hereby is, DENIED without

prejudice.    Plaintiff will have twenty days to submit a signed

affidavit and may file a letter, along with the additional

proofs, asking that the motion be reinstated for consideration

in light of the expanded record.



                                       s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.
